Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
                                                     Status of the Claims
Claims 1-36 of Scott KUDUK et al., 16/850,171 filed on (Apr. 04/2020) are pending and subject to restriction/election requirement.  
Election/Restrictions
There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-29 are drawn compounds and compositions containing compounds of structural formula (I), classified in class C07D, various subclasses.  
Group II, claim(s), 30-36 are drawn to methods of treating a subject suffering from or diagnosed with a disease, disorder, or medical condition comprising inhibiting or altering dihydroorotate oxygenase enzyme activity using compounds of structural formula (I) classified in class C07D, in various subclasses.  

Note: Provisional election of a single disclosed species within the elected Group is required pursuant to MPEP § 803.02 regardless of which Group is elected. 
Claims Directed to Products and Process for using:
Inventions I and II are related as product and process of using.  Groups of inventions related as product and process of use can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the products as claimed can be practiced with another materially different product, such as disclosed in the specification, McCulloch D. et al., Onco Targets Ther (2017), 10: 1585-1601 which is materially different both structurally and functionally than the compounds claimed by Applicant.  
Regarding the second requirement for restriction, a serious burden may be shown where the Groups are classified under different classes and/or subclasses.  See, MPEP § 808.02.  In the current case, Group I falling within class C07D in various subclasses, and Group II falling within class C07D in various subclasses.  Thus, the second requirement of a serious burden on the examiner for restriction between Groups I and II has been met.  

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Provisional Election of Species

Pursuant to MPEP § 803.02, the Examiner may require a provisional election of species where: (1) a Markush claim includes independent or distinct inventions —i.e., where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one member would not render the claim obvious See, MPEP § 803.02.  
Election of Chemical Compound Species, Regardless of Which Group is Elected
The instant claims are generic to the patentably distinct species of chemical compounds disclosed in the specification. These species are not obvious variants of each other based on the current record.  The species are independent or distinct for the reasons set forth below. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of chemical compound, regardless of which Group is elected, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. See, MPEP § 803.02.
Species of Compounds Are Independent or Distinct and There is a Search Burden

A chemical compound may be obvious in view of a structurally similar prior art compound, in the expectation that compounds similar in structure will have similar properties.  In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1901 (Fed. Cir. 1996); In re Deuel, 51 F.3d 1552, 1558, 34 USPQ2d 1210, 1214 ("structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds").  In the instant case, the species encompassed within the claims contain multiple structural dissimilarities.  As such, a prior art reference anticipating the claim with respect to one member would not render the claim obvious under 35 U.S.C. 103 with respect to other member(s).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal of Provisional Election of Species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Requirement for Election and Means of Traversal
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635